Citation Nr: 1535674	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  14-05 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 50 percent for an acquired psychiatric disorder to include major depressive disorder.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo
INTRODUCTION

The Veteran served on active duty from June 1983 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The December 2010 rating decision the RO granted service connection for depression with an evaluation of 30 percent effective August 25, 2009, and also denied entitlement to individual unemployability.  The Veteran filed a timely notice of disagreement (NOD) in February 2011.  The RO issued a subsequent rating decision in December 2013, which increased the Veteran's depression evaluation (noted as major depressive disorder) from 30 percent to 50 percent effective August 25, 2009, and denied entitlement to individual unemployabilty.  See also December 2013 Statement of the Case (SOC).  Thereafter, the Veteran filed a timely substantive appeal in February 2014.  See February 2014 VA Form 9.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and Veteran's Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim for increased rating in excess of 50 percent for an acquired psychiatric disorder to include major depressive disorder. 

Total disability is considered to exist when there is any impairment, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 1993).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran is service-connected for depression, evaluated as 50 percent disabling; left knee tendonitis, evaluated as 10 percent disabling; chondromalacia of the right knee, evaluated as 10 percent disabling; chondromalacia of the left knee, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; trochanteric bursitis of the right hip, secondary to chondromalacia of the right knee, evaluated as 10 percent disabling; and sickle cell anemia, evaluated as 10 percent disabling.  His combined disability rating is 80 percent.  Therefore, the Veteran does meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  

In February 2010, September 2010, and December 2013 the Veteran underwent VA examinations to determine the severity of his service-connected disabilities and address whether his service-connected disabilities render him unemployable. 

Upon most recent examination, in December 2013, for mental disorders and hip and knee conditions, the Veteran reported that his trained profession was computer networking, which required "a lot of reaching up in the ceilings and having to get on the ground" and explained that his service-connected bilateral knee and hip disabilities precluded such physical work.  Specifically, that his service-connected disabilities and subsequent limitations, to include good use of his hips and other joints, have resulted in his inability to attend to basic work functions, thus impacting his ability to maintain gainful employment.  The Veteran also explained that he is able to obtain a job, but that his service-connected disabilities are physically disabling, impacting the skills required to perform productively and maintain gainful employment in his skilled profession.  He reported that he was terminated from his job in 2007 because his service-connected disabilities impacted his ability to perform his job adequately.  Specifically, the Veteran reported that while "on FMLA for all of these health reasons [he] called in and said that [he] would not be in for two days because [he] had a sickle cell crisis."  He explained that he did not report to work after the second day and was terminated based on "a no call no show."  The Veteran also endorsed symptoms of depression to include passive suicidal ideation, difficulty sleeping, anxiety, impaired judgment, mild memory loss, impaired impulse control, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

The VA examiner diagnosed the Veteran with major depressive disorder, and mood disorder as a result of general medical conditions (GMC) "due to the effect of chronic pain resulting in depression and increased problems with emotional regulation."  Specifically, the VA examiner concluded that chronic pain caused by the Veteran's service-connected bilateral knee disability, service-connected hip disability, and chronic pain of his neck and back "ha[d] negatively affected his occupational tasks and family relationships" finding that diagnoses of major depressive disorder and mood disorder are interconnected, thus the Veteran's symptoms are attributable to both conditions.  The VA examiner's report also reflects that the Veteran's "mood disorder is due to his GMC, which has developed and extended into [a] separate diagnosis of depression due to the effects of his GMC adversely affecting his relationships and occupational functioning."  The VA examiner also opined that the Veteran's depression and mood disorder due to GMC caused occupational and social impairment with reduced reliability and productivity, however the examiner did not specifically address whether or not the Veteran's major depressive disorder or mood disorder due to GMC impacted his ability to maintain gainful employment.  Accordingly, on remand, an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities should be obtained. 

In December 2013, the Veteran also underwent examination of the joints to determine the nature and etiology of a claimed hip condition.  The Veteran endorsed symptoms of bilateral hip pain related to activity, prolonged sitting, and cold weather.  He reported daily mild to moderate pain of both hips, typically lasting for the entire day.  The VA examiner concluded that the Veteran's hip condition was aggravated by his service-connected knee condition and opined that "[walking is limited to less than one block because of [the Veteran's] knee and hip conditions, with standing limited to 10 minutes or less."

The evidence tends to show that the Veteran's service-connected bilateral knee and hip disabilities preclude occupations involving prolonged walking and sitting.  The question in this case, however is whether the Veteran is capable of performing the physical and mental acts required by employment, including physical work and/or sedentary employment and whether or not the Veteran's service-connected disabilities impact his ability to potentially secure and maintain substantially gainful employment.  

Thus, the Board finds the claim for a TDIU should be remanded with the Veteran's claim for an increase evaluation for major depressive disorder.  

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's claim for a higher rating for major depressive disorder and entitlement to TDIU.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

All records and/or responses received should be associated with the claims folder.  The AOJ shall request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Then, arrange for the Veteran to undergo another VA examination, by an appropriate physician, to assist in determining whether the Veteran's service-connected disabilities has rendered him unable to obtain and maintain substantially gainful employment. 

Based on examination of the Veteran, and review of the record, the examiner should describe the functional effects that the Veteran's service-connected disabilities have on his ability to perform the activities of daily living, to include the mental acts required for substantially gainful employment. 

   In responding to the above, the examiner must consider 
   all pertinent evidence and assertions, to particularly 
include the Veteran's employment history, his 
educational history, and the mental ability required 
to earn substantially gainful employment consistent 
with his education and occupational background.  
All examination findings, along with complete, 
clearly stated rationale for the conclusions reached 
must be provided.

The examiner must determine whether the Veteran's service-connected disabilities has caused the Veteran to be unable 
to obtain or maintain substantially gainful employment, including what types of employment activities are limited because 
of each disability and what types of employment, if any, 
are feasible given his functional impairment.  The examiner 
must consider all pertinent evidence and assertions, 
to particularly include the Veteran's employment 
history, his educational history, and the mental ability 
required to earn substantially gainful employment 
consistent with his education and occupational background.  
All examination findings, along with complete, 
clearly stated rationale for the conclusions reached 
must be provided.

The examiner should specifically comment on the impact of the Veteran's major depressive disorder, mood disorder, and general medical conditions upon his social and industrial activities including his employability.  The rationale for all opinions expressed must be provided. 

The examiner is requested to provide a complete rationale for every opinion expressed, based on the evidence of record, the examiner's experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidentiary development would permit such an opinion to be made.
Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  The Veteran's statements during the December 2013 VA examinations in regard to his skilled profession in computer networking and the impact of symptoms of his service-connected disabilities are physically disabling, impacting the skills required to perform productively and maintain gainful employment in his skilled profession

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  
(The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After completing the action requested, readjudicate the Veteran's claim for an increased rating for his service-connected psychiatric disorder, and adjudicate his claim for a TDIU.  If the benefits sought are not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The v has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


